PER CURIAM.
Edward Roach pleaded guilty to being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). Roach now argues only that his conviction and resulting incarceration violate his Second Amendment right to keep and bear arms. “To the extent [Roach] brings a facial challenge to § 922(g), his arguments are foreclosed by our circuit precedent.” United States v. Aiello, 452 Fed.Appx. 699, 700 (8th Cir.2012); see also District of Columbia v. Heller, 554 U.S. 570, 626-27, 128 S.Ct. 2788, 171 L.Ed.2d 637 (2008) (“[Nothing in our opinion should be taken to cast doubt on longstanding prohibitions on the possession of firearms by felons and the mentally ill, or laws forbidding the carrying of firearms in sensitive places such as schools and government buildings, or laws imposing conditions and qualifications on the commercial sale of arms.”).
We affirm the judgment of the district court.1 See 8th Cir. R. 47B.

. The Honorable Catherine D. Perry, Chief Judge, United States District Court for the Eastern District of Missouri.